Citation Nr: 1707616	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.   14-29 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE
Entitlement to service connection for degenerative joint disease right knee to include secondary to the service-connected status post left of the total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Baltimore, Maryland. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the central office in January 2017. A transcript of the hearing has been associated with the electronic record. 

The Veteran's Virtual VA and Veterans Benefit Management System (VBMS) paperless claims files were reviewed for this appeal. Any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that due to his duties while on active duty with the Army and his repeated jumps caused his right knee disability.  It is also asserted that the right knee disability is secondary to his service-connected left knee disability. See April 2016 Statement of Representative in Appeals Case in Lieu of VA Form 646.  The Veteran testified that he took part in thirty parachute jumps with the 101st Airborne Division. During his thirtieth jump, he hurt his knee. He did not receive any medical treatment immediately after the jump. While in Missouri he noticed swelling and pain in his right knee. The Veteran has had four surgeries involving his right knee.  Since surgeries, the Veteran has pain and stiffness. The Veteran's right knee is larger than the left knee and his right leg is one inch shorter than the left leg. The November 2009 VA examination revealed that the Veteran had an altered and antalgic gait. 

Additionally, the Veteran testified that there are records from the VA hospital in Washington D.C. when he was seen in the emergency room for his right knee disability. Also, the Veteran testified that he has information from a Dr. Sedlock concerning his right knee treatment. See January 2017 Hearing Transcript. Therefore, to ensure that all due process requirements are met, the RO should obtain the identified VA treatment records from the VA Medical Center in Washington D.C. See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The Board notes that the Veteran had a May 2014 VA examination. See January 2014 Hearing Transcript and June 2014 Statement of the Case. The June 2014 Statement of the Case referenced a VA examination dated May 2014. See June 2014 Statement of the Case. However, this May 2014 VA examination is not in the Veteran's electronic record.  Therefore, to ensure that all due process requirements are met, the RO should obtain the identified 2014 VA examination. . See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Lastly, if and only if the May 2014 VA examination is not retrievable schedule a new VA examination for the Veteran. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records; to include all VA treatment records from the Washington D.C. VA Medical Center.  In addition, attempt to obtain a report of a May 2014 VA Examination.  All records obtains should be associated with the claims file.

2. Contact the Veteran and request that he identify all VA and non-VA health care providers that have treated him for his right knee disability. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.

a. A specific request should be made for treatment records from Dr. Sedlock. The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. Regardless of whether or not the Veteran responds, obtain his complete VA treatment records.

3. If and only if May 2014 VA examination report is not retrievable, then schedule the Veteran for an appropriate VA examination to address the Veteran's right knee problems. The Veteran's electronic file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

Based upon a review of the relevant evidence of record, the history provided by the Veteran, and physical examination,  the VA examiner is asked to offer the following opinions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the current right knee disability began during service or is otherwise etiologically related to active service?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability was (i) caused or (ii) aggravated by the service-connected left knee disability? 

c. If the opinion is that the service-connected left knee disability aggravated the right knee disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





